DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 11/16/2022have been fully considered but they are not persuasive. 
Generally, Applicant claims a method of monitoring a semiconductor process that is generic to the many steps of layer depositions performed on a wafer.  Describing that this method is performed on one step of the many similar steps of deposition does not materially change the method of monitoring itself. 
What particular layer or material does Applicant indent to detect?  What special steps of detection and processing does applicant perform on the “first layer” that would not be performed on other layers?
Applicant argues:  “On the other hand, Jun fails to teach photographing the ILD film 140 before the ILD film 140 is patterned”
Examiner notes that this limitation is not recited in the claims.  Examiner further notes that neither the claims nor the prior art is limited to depositing an inter layer dielectric, that is merely an example of deposition.  Prior art ordinarily deposits other dielectric and metal layers as well.  See updated reasons for rejection below.
Regarding the newly amended language, Applicant argues:  “However, according to paragraphs [0045] and [0050] of Jun, the operation Bl is associated with an electron-based image of an electron-beam overlay mark obtained by a processor in a computer. Some electron-based image associated with the electron-based overlay marks 400 is analyzed. As shown in FIGs. 9E and 91 of Jun, the electron-based overlay marks 400 are used for optical and electron-beam based overlay measurements and is formed in the ILD film 140 and the ILD film 120. The ILD film 140 has been patterned to have openings 142, 144, 146 and 01, 02 and 03, and thus the ILD film 140 does not cover an entire center of the substrate 112.”
Examiner notes that paragraphs [0045] and [0050] of Jun do not mention openings.  Paragraph 69 of Jun states:  “The formation of the features 132-136 may include etching openings in the ILD layer 120.”  But this is not required to form the features because ILD layer is transparent “where an interlayer dielectric (ILD) layer is formed over the circuit features and overlay features”  Jun, Paragraph 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200057388 to Jun (“Jun”) in view of US 20020177057 to Grodnensky (“Grodnensky”).  Also note Applicant admitted prior art in the Specificaiton (“AAPA”).
Regarding Claim 1:  “A method of monitoring a semiconductor process, comprising:
setting a process parameter to a first condition;  (For example see setting of “offsets HV1'-HV4' of the electron beam Bl” where the previous offset condidtions can be optimized for future operations, in Jun, Paragraphs 50 and 91.)
performing a first process to form a first film layer on a first wafer, wherein the first film layer does not cover a wafer edge region of the first wafer;  (Prior art teaches, for example: “In some embodiments, the ILD layer 120 may be deposited by chemical vapor deposition (CVD), high density plasma (HDP) CVD, sub-atmospheric CVD (SACVD), spin-on coating, sputtering, or other suitable techniques.”  Jun, Paragraph 68, metal layer depositions in Paragrah 85, and similar other depositions in the process-and-inspection flow in Figs. 8A-8B.  Also See that multiple film layers are normally deposited on the wafer surface and not on the wafer edge in Figs. 11-12.)
photographing the first wafer having the first film layer by an image capturing device to obtain a first wafer image,   (“the electron-based image is received by the computer as shown in the operation 81,” Jun, Paragraph 50.  See additional treatment below.)
wherein the first image comprises a wafer image and a first film image, and the first film image covers an entire center region of the wafer image; (“the scanner 930 may include one or more coils to deflect the electron beam Bl in two orthogonal directions such that the electron beam Bl is scanned over a surface area of the wafer 100, particular along direction X and direction Y (referring to FIG. 2A).”  Jun, Paragraph 60.)
performing image recognition to the first wafer image to obtain a first data regarding to the wafer and the first film,  (“through the algorithm in the operation 832, some electron-based image associated with the electron-based overlay marks 400 is analyzed, and the overlay error between patterns of two layer is obtained as shown in the operation 832.”  Jun, Paragraph 50. Thus the image is analyzed, patterns of interests are recognized and image data, including an overlay error, is obtained.)
wherein the first film covers an entire center region of the wafer; and  (Note that film layers that form semiconductor devises are ordinarily deposited on the wafer surface and not on the wafer edge.  See Jun, Figs. 11-12.  AAPA confirms this in Specification, Paragraph 2.)
determining whether a position of the first film layer is offset according to the first data.”  (“… and the overlay error between patterns of two layer is obtained as shown in the operation 832,” which includes an indication of the position of the first layer and its relative correctness.  Jun, Paragraph 50.)
Jun does not explicitly teach “photographing by an image capturing device.”  However, Jun teaches taking an “electron-based image” which is either an equivalent or a known substitute for an image capturing device, particularly since Specification indicates that the method of monitoring can be used with different types of image capturing devices.  See Specification, Paragraph 18.
Cumulatively, Grodnensky teaches the above claim feature in the context of semiconductor inspection:  “There are also a number of sensitive tools available at relatively low cost that are suitable for the measurement of area. By the way of example, tools such as CCD cameras, channel electron multipliers, photodiodes and the like may all be used to measure the areas of the marks. … the described detectors can readily be incorporated into etch chambers, lithographic exposures tools and/or virtually any other desired type of semiconductor manufacturing equipment”.   Grodnensky, Paragraphs 50 and 58.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Jun to perform photographing by an image capturing device as taught in Grodnensky, in order to perform inspection during a semiconductor manufacturing process.  See Grodnensky, Paragraphs 50 and 58.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularty directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	.
Regarding Claim 2:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the image capturing device includes a charge-coupled device camera or a complementary metal-oxide-semiconductor camera.”  (See “example, tools such as CCD [charge-coupled device] cameras, channel electron multipliers, photodiodes [semiconductor cameras]” in Grodnensky, Paragraph 50.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first data comprises a positional offset on an X axis of the first film layer and a positional offset on a Y axis of the first film layer.”  (“from the electron-based image, the overlay error in the X direction between patterns of two layer can be correspondingly determined by offsets HV1'-HV4' of the electron beam Bl in the X direction. … Similarly, the overlay error between the features 134 and 154 in the Y direction can be determined by the offset of the electron beam Bl in Y direction correspondingly.”  Jun, Paragraph 50.)
Regarding Claim 4:  “The method of monitoring a semiconductor process as claimed m claim 3, further comprising inputting the first data into a static process control diagram.”  (Note that a diagram is not an automation or a method, thus this claim does not indicate substantively more than that the data is used in process control.  See using inspection data in process control in Jun Paragraph 50 and a corresponding control diagram in Figs. 8.)
Regarding Claim 5:  “The method of monitoring a semiconductor process as claimed m claim 1, further comprising:
determining whether a position of the first film layer on the first wafer is offset according to the first data, … maintaining the process parameter at the first condition when the first data falls within a predetermined threshold range for performing a second process of a second wafer; and  (“If the overlay error is within an acceptable range, the photoresist layer may be hard baked, and the method proceeds to following fabrication process,” Jun, Paragraph 104.)
performing batch automatic equipment tuning or manual equipment tuning when the first data exceeds the predetermined threshold range and setting the process parameter to a second condition for performing the second process of the second wafer.”  (“If the overlay error is out of specification (e.g., greater than an acceptable range), the method 700 proceeds step 716 where the another wafer may be sent to rework with adjusting the exposure tool 820 (referring to FIG. 12) according to the overlay error.”  Jun, Paragraph 104.)
Regarding Claim 6:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first process comprises arranging the first wafer in chemical vapor deposition equipment having a shadow ring configured for shadowing the wafer edge for performing a deposition process.”  (First, it is not clear that the claimed steps of semiconductor manufacturing particularly limit or change the method of monitoring of Claim 1.  The claimed method seems to be equally applicable to inspecting semiconductor layers regardless of processes of deposition.  Jun teaches this and an application with chemical vapor deposition.  See, Jun, Paragraph 68.) 
Regarding Claim 7:  “The method of monitoring a semiconductor process as claimed in claim 6, wherein a material of the first film layer comprises silicon carbide, silicon nitride, and silicon oxide.”  (See reasons for rejection in Claim 6.  Also note “The ILD layer 120 may include … silicon oxide, silicon nitride, silicon oxynitride, …”  Jun, Paragraph 68.)
Regarding Claim 8:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first process comprises performing an edge bead removal process to the first wafer having a deposited film.”  (See reasons for rejection in Claim 6.  Also note that Jun teaches “removing excess portions of the material layer out of the openings,”  Jun, Paragraph 69.)
Regarding Claim 9:  “The method of monitoring a semiconductor process as claimed in claim 8, wherein the deposited film comprises a copper plating film or a copper seed layer.”  (See reasons for rejection in Claim 6.  Also note “the features 132-136 may include a conductive material such as copper,”  Jun, Paragraph 69.)
Regarding Claim 10:  “The method of monitoring a semiconductor process as claimed in claim 9, further comprising forming a barrier layer on the first wafer before the deposited film is formed.”  (See reasons for rejection in Claim 6.  Also note an example of barrier layers between target layers:  “For example, the formation of a first feature over or on a second feature in the description that follows may include embodiments in which the first and second features are formed in direct contact, and may also include embodiments in which additional features may be formed between the first and second features, such that the first and second features may not be in direct contact.” Jun, Paragraphs 23 and 71.)
Regarding Claim 11:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein during the photographing the first wafer having the first film layer, the first film is an unpatterned film.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, unpatterned film may comprise metal or dielectric layers of a semiconductor.  Prior art teaches examples of this:  “The pad layer may be a thin film comprising silicon oxide formed using, for example, a thermal oxidation process.”  Jun, Paragraph 72.  Also, “The absorption layer may include a metal film such as chromium (Cr) for absorbing light directed thereon.”  Jun, Paragraph 108.)
Regarding Claim 12:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first data comprises an offset between a center of the first film layer and a center of the wafer.”  (“… and the overlay error between patterns of two layer is obtained as shown in the operation 832,” which includes an indication of the position of the first layer and its relative correctness.  Jun, Paragraph 50.  See Figs. 11-12 where the feature layers have specific coordinates on the wafer and thus specific offsets from the center of the wafer.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483